DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This is a final office action in response to Applicant's remarks and amendments filed on 5/5/2022.  Claim 7 is currently amended.  Claims 1-6 and 13-22 are cancelled.  Claims 23-30 are newly added.  Claims 7-12 and 23-30 are pending review in this action of which claims 10-12 are withdrawn.
The 35 U.S.C. 102 and 35 U.S.C. 103 rejections in the previous Office Action are withdrawn.
New grounds of rejection necessitated by Applicant's amendments are presented below.
Response to Arguments
Applicant’s arguments with respect to claim 7 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 7, 23-24 and 28-30 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Masaki (US 4,742,030 A).
	Regarding Claim 7, Masaki discloses a composition (sintered zirconia material) comprising a zirconia doped only with vanadia and yttria [C1:L54 – C2:L11; C10:L20; Claims 1 and 16], wherein the composition is a mixed electronic and ionic conductor (inherent feature).
	Regarding Claims 23-24, Masaki discloses a composition (sintered zirconia material) consisting of a zirconia doped only with vanadia and yttria [C1:L54 – C2:L11; C10:L20; Claims 1 and 16], wherein the composition is a mixed electronic and ionic conductor (inherent feature).
	Regarding Claims 25-27, Masaki discloses wherein the composition has a cubic fluorite structure with 4 molecules per unit cell and having metal cations randomly distributed on a metal ion sublattice and oxygen ions and oxygen vacancies randomly distributed on an oxygen ion sublattice {That is, the instant specification discloses that the cubic defect structure of VYSZ and VCSZ are the same as YSZ ceramics. The YSZ structure is a cubic fluorite structure with 4 molecules per unit cell. The metal cations (Zr+4, Ca+2, Y+3, V+3) are randomly distributed on the metal ion sublattice while the oxygen ions and oxygen vacancies are randomly distributed on the oxygen ion sublattice [PgPublication – par. 0059]}.
	Regarding Claims 28-30, Masaki discloses wherein the metal cations are Zr+4, Y+3, and V+3 {That is, zirconia has a formula ZrO2, and when stabilized with yttria and vanadia, yttria takes on the form of Y2O3 and vanadia takes on the form V2O3}.
Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masaki, as applied to claim 7 above.
	Regarding Claims 8-9, Masaki discloses wherein the composition is a powder but fails to teach that the powder has a largest dimension less than 25 nanometers or that the powder has an average particle size of 20 to 25 nm.  However, grinding or milling the composition to have the claimed dimensions is an obvious modification based on desired end product and is well-within the purview of an ordinary skilled artisan.  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have modified the composition of Masaki such that the powder has a largest dimension less than 25 nanometers or that the powder has an average particle size of 20 to 25 nm without undue experimentation and with a reasonable expectation of success.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note that each of these references may anticipate the subject matter of at least claim 1.
US20200115288A1
“Investigation of reactions between vanadium oxide and plasma-sprayed yttria-stabilized zirconia coatings”
“Vanadia-induced transformations in yttria-stabilized zirconia”
“Vanadia reactions with yttria stabilized zirconia”
“Yttria stabilized zirconia corrosion destabilization followed by Raman mapping”
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724